1                                                                             The Hon. Richard A. Jones
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                   NO. CR18-131-RAJ
11
                                  Plaintiff,
12
                            v.
13                                                                 THIRD PROTECTIVE ORDER
                                                                   RESTRAINING CERTAIN
14     CHARLES ROLAND CHEATHAM,
                                                                   FORFEITABLE PROPERTY
15
                                 Defendant.
16
17
             THIS MATTER comes before the Court on the United States’ Third Motion for
18
     Entry of a Protective Order Restraining Certain Forfeitable Property, as follows:
19
20                 1. Approximately six pieces of assorted jewelry, seized from Charles Roland
                      Cheatham on or about June 6, 2018, in Fife, Washington (the “Subject
21                    Property”).
22
             The Court, having reviewed the papers and pleadings filed in this matter, hereby
23
     FINDS entry of a protective order restraining the Subject Property is appropriate because:
24
              • The United States gave notice of its intent to pursue forfeiture in the
25
                   Indictment (Dkt. No. 1, at 18–20) and Superseding Indictment (Dkt. No. 414,
26
                   at 35–36);
27
28
      Third Protective Order Restraining Certain Forfeitable Property - 1         UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      United States v. Cheatham, et al., CR18-131-RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
 1           • The United States identified the Subject Property, specifically, as subject to
 2                forfeiture in the Superseding Indictment (Dkt. No. 414, at 35);
 3           • Based on the facts set forth in Task Force Officer Huber’s affidavit, there is
 4                probable cause to believe that the Subject Property is subject to forfeiture in
 5                this case; and
 6           • To ensure that the Subject Property remains available for forfeiture, its
 7                continued restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 8
 9          NOW, THEREFORE, THE COURT ORDERS:
10          1.       The United States’ request for a protective order restraining the Subject
11 Property pending the conclusion of this case is GRANTED; and
12       2.     The Subject Property shall remain in the custody of the United States, to
13 include its federal agencies and/or their authorized agents or representatives, pending the
14 conclusion of criminal forfeiture proceedings and/or further order of this Court.
15
16          IT IS SO ORDERED.

17          DATED this 19th day of March, 2019.
18
19                                                                A
20                                                                The Honorable Richard A. Jones
21                                                                United States District Judge
22
23
24
25
26
27
28
     Third Protective Order Restraining Certain Forfeitable Property - 2            UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Cheatham, et al., CR18-131-RAJ
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
